 In the Matterof DODGE MOTORS, NEW YORK, INCORPORATEDandLOCAL259, UNITED AUTOMOBILE WORKERS OF AMERICA,CIOCase No. R-2259.-Decided February 7,1941Jurisdiction:automobile selling and servicing industry.Investigation and Certification of Representatives:existence of question: re-fusal to accord recognition to union; election necessary.UnitAppropriatefor CollectiveBargaining:all employees in service and repairdepartments, excluding foremen, service salesmen, timekeepers, office andclerical employees, managerial and supervisory help, and watchmen ;no con-troversy as to.Larkin, Rathbonec0Perry,of'New York City, for the Company.Mr. Alexander E. Racolin,of New York City, for the Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTIONOF ELECTIONSTATEMENT OF THE CASEOn December 12, 1940, Local 259, United Automobile Workersof America, C. I. O. herein called the Union, filed with the RegionalDirector for the Second Region (New York City) a petition allegingthat a question affecting commerce had arisen concerning the repre-sentation of employees of Dodge Motors, New York, Incorporated,,New York City, herein called the Company, and requesting an investi-gation and certification of representatives pursuant to Section 9 (c)of the National Labor Relations Act, 49 Stat. 449, herein called theAct.On January 9, 1941, the National Labor Relations Board, hereincalled the Board, acting pursuant to Section 9 (c) of the Act andArticle III, Section 3, of National Labor Relations Board Rules andRegulations-Series 2, as amended, ordered an investigation and au-thorized the Regional Director to conduct it and to provide for anappropriate hearing upon due notice.On January 11, 1941, the Regional Director issued a notice of hear-ing, copies of which were duly served upon the Company and thei Incorrectly designated in the formal papersas Dodge Motors,New York, IncThis wascorrected by motion at the hearing.29 N. L.R. B., No. 85.439 440DECISIONSOF NATIONALLABOR RELATIONS BOARDUnion.Pursuant to notice, a hearing was held on January 15, 1941,atNew York City before Daniel Baker, the Trial Examiner dulydesignated by the Board:The Company and the Union were repre-sented by counsel and participated in the hearing.Full opportunityto be heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues was afforded all parties.During thecourse of the hearing the Trial Examiner granted a motion of theUnion to amend its petition in respect to certain formal matters.During the course of the hearing the Trial Examiner made severalrulings on other motions and on objections to the admission of evidence.The Board has reviewed -all the rulings of the Trial Examiner andfinds that no prejudicial errors were committed.The rulings arehereby affirmed.-Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYDodge Motors, New York, Incorporated, a wholly owned subsidiaryof Chrysler Corporation, is a New York corporation with its principaloffice in New York City, where it is engaged in the purchase and saleof new automobiles and automobile parts, and the repair and mainte-nance of automobiles.During the first 11 months of 1940, the Com-pany purchased approximately 475 automobiles, all of which wereshipped to it from points outside the State of New York.Duringthis same period the Company sold approximately 153 automobilesto purchasers residing outside the State of New York.During thesame period the Company performed repair services on approximately16,7-37 automobiles, approximately 630 of which were owned and oper-ated by residents of States other than the State of New York.II. THE ORGANIZATION INVOLVEDLocal 259,' United Automobile Workers of America, is, a labor or-ganization' affiliated with the Congress of Industrial Organizations.It admits to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company lids refused to grant exclusive recognition to theUnion, until such time as the Union can present concrete evidence ofits claim to represent a majority' of the Company's employees in anappropriate unit.A statement of the Regional Director introduced -DODGEMOTORS, NEWYORK, INCORPORATED.441in evidence at the hearing shows that the Union represents a sub-stantial number of employees in the alleged appropriate unit.2,We find that a question has arisen concerning the representationof employees of the Company.IV.THE EFFECTOF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and "obstructing commerceand the free'flow of commerce.V. THE APPROPRIATE UNIT,The Union urges that all employees in the service and repair de-partments of the Company, excluding foremen, service salesmen, time-keepers, office and clerical employees, managerial and supervisoryhelp, and watchmen constitute a unit appropriate for the purpose ofcollective bargaining.The Company stated that it had no objectionto the unit urged by the Union.We find that all employees in the service and repair departments`of the Company, excluding foremen, service salesmen, timekeepers,officeand clerical employees, managerial and supervisory help, andwatchmen, constitute a unit appropriate for the purposes of collectivebargaining, and that said unit will insure to employees of the Com-pany the 'full benefit of their right to self-organization and to col-lective bargaining, and otherwise effectuate the policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESThe Union seeks to be certified on the basis of the record. Therecord shows that the Company employs approximately 50 employeesin the appropriate unit.In support of its claim of majority represen-tation the Union produced applications for membership in the Unionsigned by 34 of the approximately 50 employees in the appropriateunit.The Company stated that it did not wish to take any positionwith respect to this request of the Union.We believe that the ques-tion concerning representation can best be resolved-by means of anelection by secret ballot.2 The Regional Director's statement shows that 34 employees whose names appear on theCompany's pay roll of December 28, 1940, have signed authorization cards in the Union.These cards were signed in October, November,and December,1940.There are approxi-mately 52 employees in the alleged appropriate unit. 442DECISIONS OF NATIONAL LABOR 'RELATIONS BOARDThe Union urged that a pay roll as of the date of the hearing beused as a basis for determining eligibility to vote in the event that,the Board directed an election.The Company stated that it had noobjection to 'the use of this pay roll.We shall direct that the em-ployees of the.'Company eligible to vote in the election shall be thosein the appropriate unit whose names appear on the Company's payroll of January 15, 1941, including employees who did not workduring such pay-roll period because they were ill or on vacation andemployees who were then or have since been temporarily laid off,but excluding those who have since quit or been discharged for cause.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Dodge Motors, New York, Incorporated,New York City, within the meaning of Section 9 (c) and Section 2,(6) and (7) of the National Labor Relations Act.2.All employees in the service and repair departments of theCompany, excluding foremen, service salesmen, timekeepers, officeand clerical employees, managerial and supervisory help, and watch--men , constitute a unit appropriate for the purposes of collectivebargaining, within the meaning of Section 9 (b) of the NationalLabor Relations Act.DIRECTION OF ELECTIONBy virture of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, and pursuant to Article III, Section 8,of National Labor Relations Board Rules and Regulations-Series2, as amended, it is herebyDIRECTED that, as part of . the investigation authorized by theBoard to ascertain representatives for the purposes of collectivebargaining with Dodge Motors, New York, Incorporated, New YorkCity, an election by secret ballot shall be conducted as early aspossible, but not later than thirty (30) days from the date of thisDirection of Election, under the direction and supervision of theRegional Director for the Second Region, acting in this matter asagent for the National Labor Relations Board and subject to ArticleIII, Section 9, of said Rules and Regulations, among all employees,in the service and repair departments of the Company whose namesappear on, the Company's pay roll of January 15; 1941, including DODGE MOTORS,NEW YORK, INCORPORATED443employees who did'not work during such pay-roll period because theywere ill or on vacation and employees who were then'or have sincebeen temporarily laid off, but excluding foremen, service salesmen,timekeepers,office'and clerical employees, managerial and supervisoryhelp, watchmen, and employees who have since quit or been dis-charged for cause, to determine whether or not they desire, to berepresented-by Local 259, United Automobile `Yorkers of America,affiliatedwith the Congress of Industrial Organizations, for thepurposes of collective bargaining.